Citation Nr: 0934933	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-20 913A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD.

Although the issue on appeal has been characterized as 
entitlement to service connection for PTSD, the Veteran is 
deemed to be claiming entitlement to service connection for 
psychiatric symptomatology regardless of the diagnosis.  
Hence, his claim encompasses entitlement to service 
connection for a psychiatric disability, regardless of the 
diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran and his wife testified before the undersigned at 
a hearing held in May 2009.  A transcript of the hearing is 
of record.

At the hearing, the Veteran submitted evidence pertinent to 
the claim on appeal.  Waiver of RO and VAMC consideration of 
this additional evidence was formally and clearly entered on 
the record by oral means.  See 38 C.F.R. § 20.1304 (2008).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A current psychiatric disability, diagnosed as a general mood 
disorder, is proximately due to service-connected low back 
and left knee disorders.


CONCLUSION OF LAW

A general mood disorder was incurred secondary to service 
connected disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.

Service Connection
 
Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008). 

As a general matter, service connection requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Analysis

Service connection is currently in effect for residuals, 
medial meniscectomy of left knee; and for degenerative joint 
and disc disease, lumbar spine, associated with residuals, 
medial meniscectomy of left knee.  

Records of VA clinical psychologist, Patrick Little, dated 
throughout 2006, reflect treatment for a mood disorder due to 
general medical condition.  The records reflect that the 
general medical condition consisted of the service connected 
knee and back disabilities.  Inasmuch as these findings were 
reported during the current appeal period, a current 
disability is shown.

Dr. Little's treatment notes, provide competent evidence 
linking the diagnosed mood disorder to the service-connected 
low back and left knee disorders.  Thus, the required nexus 
element is demonstrated.  38 C.F.R. § 3.310.

As the Veteran is shown to have a mood disorder related to 
service-connected disorders, the elements of service 
connection have been met.  See 38 C.F.R. § 3.310.  Resolving 
all reasonable doubt in the Veterans favor, service 
connection for a mood disorder is granted.  See 38 U.S.C.A. § 
5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Service connection for a mood disorder is granted.


REMAND

In an August 2006 letter, the Veteran reported stressors of 
seeing medivac flights with screaming wounded soldiers; 
seeing GI's coming off C-130 planes with missing limbs and 
their faces covered with bandages; and seeing C-141 planes 
full of silver caskets with dead soldiers inside.

In August 2006, the RO issued a formal finding informing that 
Veteran that there was insufficient information to verify the 
reported stressors through the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly U.S. Armed Services 
Center for Unit Records Research (CURR)).  

At the Veteran's May 2009 hearing, he testified that in 
performing his duties while stationed at the Tachikawa Air 
Force Base (AFB), he witnessed several stressful events 
including: seeing wounded soldiers on gurneys being 
transferred into hospitals; seeing a C-141 plane carrying 
stainless steel caskets with dead soldiers headed to the 
continental United States.  He indicated that on one occasion 
a plane which had just taken off, had to return to the base 
because a seal on one of the caskets had opened and filled 
the cabin with a noxious odor.  He remembers going out to 
meet the plane and seeing the passengers disembarking and 
vomiting due to the smell.  The Veteran alleges that he 
personally smelled the odor and has been unable to forget it 
since.  

In an April 2009 letter, Dr. Little provided a diagnosis of 
PTSD, chronic with delayed onset, moderate.  Dr. Little's 
letter reflects that the Veteran's primary traumatic 
incidents were essentially as reported in the August 2006 
statement and at the 2009 hearing.  

Dr. Little further indicated that the Veteran related an 
additional stressor of having seen a T-38 trainer jet crash 
land in 1973, while he was stationed at the Laughlin AFB in 
Del Rio, Texas.  The Veteran related that he watched as the 
pilot burned to death.  

This additional stressor may be capable of verification, 
despite the fact that the Veteran has not provided the name 
of the pilot killed.  If this stressor is verified, then the 
Veteran should be provided a VA psychiatric examination to 
determine whether he currently meets the criteria for a 
diagnosis of PTSD based on this verified stressor.  

Dr. Little also reported in April 2009, that the Veteran had 
been receiving ongoing VA psychiatric treatment.  The record 
contains no treatment records for the period since August 
2006.  VA has an obligation to obtain records of this 
treatment.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain records of the 
Veteran's psychiatric treatment at the 
VA outpatient clinic in Wilmington, 
Delaware for the period since August 
2006.

2.  The AMC/RO should contact the 
Veteran and request additional details 
regarding the reported PTSD stressors, 
including a three-month date range of 
the alleged T-38 jet accident and the 
name of the pilot killed, if known. 

3.  After a response is received from 
the Veteran, JSRRC or other entity 
within the service department should be 
requested to make an attempt to provide 
supporting evidence of the trainer jet 
accident in 1973, including obtaining 
any incident or accident reports.  Any 
indicated follow-up inquiries, 
including of the Laughlin AFB, should 
be conducted and documented.

4.  If credible supporting evidence of 
the claimed stressor is obtained, the 
Veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should determine whether the Veteran 
meets the criteria for a diagnosis of 
PTSD.  

If so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or better 
probability) that the PTSD is the 
result of the verified in-service 
stressor of having seen a T-38 trainer 
jet crash land and watching the pilot 
burn to death in 1973.  If PTSD is 
diagnosed on the basis of another 
stressor, that stressor should be 
specified.  The rationale for any 
opinion should be provided.  The 
examiner must review the claims file 
and indicate that this has been 
accomplished.  

5.  If any benefit sought on appeal 
remains denied, a supplemental 
statement of the case should be issued.  
Then the case should be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


